DETAILED ACTION
This is in response to application filed on 7/22/20, in which Claims 1-27 were presented for examination of which Claims 1 and 12 are in independent form.

Election/Restrictions
Claims 9-11 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 12-27 were cancelled and Claims 28-35 were added.  Applicant timely traversed the restriction (election) requirement in the reply filed on 12/15/21.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Please include “sensor” into the title.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, 28-29 and 34 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Larson et al. (Larson; US 2009/0153291).
Regarding Claim 1, Larson discloses a door security apparatus (Abstract) comprising:
a storage container (110 of Fig 3 lockbox);
a door-locking member ([0023] key to the door) removably disposed within the storage container ([0023] lockbox 110 houses a key to the door); and 
a sensor assembly ([0054] including 212, 214 and removable token) associated with the door-locking member, wherein the sensor assembly is configured to detect removal of the door-locking member from the storage container ([0057] automated detection of key removal).
Regarding Claim 2, Larson discloses the sensor assembly includes a sensor attached to the door-locking member ([0054] key may be attached to a removable token that slides into a receptacle area in the key storage area of the lockbox 114. When the token is inserted into the receptacle, the key-sensing circuitry 212 detects the presence of the token. When the key is removed from the key storage area 114).
Regarding Claim 7, Larson discloses a control module (202) that is in communication with the sensor assembly ([0054]), and wherein the sensor assembly is configured to send a lockbox access information can include information indicating that the key was returned or removed).
Regarding Claim 28, Larson discloses a door security apparatus (Abstract) comprising: 
a storage container (110 of Fig 3 lockbox);
a door-locking member ([0023] key to the door) configured to removably engage the storage container ([0054] key may be attached to a removable token that slides into a receptacle area in the key storage area of the lockbox 114. When the token is inserted into the receptacle, the key-sensing circuitry 212 detects the presence of the token. When the key is removed from the key storage area 114) and configured to barricade a door (key may be used to open or lock the door) following disengagement from the storage container ([0023] lockbox 110 houses a key to the door); and
a sensor assembly ([0054] including 212, 214 and removable token) configured to detect disengagement of the door-locking member from the storage container ([0054] when the key is removed from the key storage area 114, the token is removed from the receptacle and is likewise sensed by the key-sensing circuitry 212) and generate a signal indicating disengagement of the door-locking member from the storage container ([0054] removal of the key can be reported to the controller).
Regarding Claim 29, Larson discloses the sensor assembly includes a sensor attached to the door-locking member ([0054] key may be attached to a removable token that slides into a receptacle area in the key storage area of the lockbox 114. When the token is inserted into the receptacle, the key-sensing circuitry 212 detects the presence of the token. When the key is removed from the key storage area 114).
lockbox access information can include information indicating that the key was returned or removed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (Larson; US 2009/0153291).
2>Regarding Claim 3, Larson discloses the sensor includes an accelerometer, and wherein the sensor is configured to detect removal of the door-locking member from the storage container by a change in acceleration otampering detector 214 can sense forced entry to the key storage area 114, as is well understood in the art. One example of such a detection mechanism is to include in the tampering detector an accelerometer that can determine when unusual movement of the lockbox 110 is occurring), but doesn’t specify that the accelerometer is attached to the removable token (and thus the key).
Larson discloses the claimed invention except for the integration of the accelerometer to 
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the accelerometer into the removable token, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works,150 U.S. 164 (1893).
7>Regarding Claim 8, Larson discloses a notification system that is in communication with the control module, and wherein the notification system is configured to generate an lockbox access information can include information indicating that the key was returned or removed), but doesn’t specify alert.
In another embodiment Larson teaches an alert is given as an indication ([0009] a real estate security system is described wherein access to a lockbox, that houses a key, causes automatic notification to an owner/occupant associated with the property. Such a communication can be used to alert the owner/occupant that a real estate showing is started or completed).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Larson in order to provide a convenient system that transmits helpful updates to know when someone is using the home key and viewing the house.
29>Regarding Claim 30, Larson discloses the sensor includes an accelerometer, and wherein the sensor is configured to detect removal of the door-locking member from the storage tampering detector 214 can sense forced entry to the key storage area 114, as is well understood in the art. One example of such a detection mechanism is to include in the tampering detector an accelerometer that can determine when unusual movement of the lockbox 110 is occurring), but doesn’t specify that the accelerometer is attached to the removable token (and thus the key).
Larson discloses the claimed invention except for the integration of the accelerometer to the removable token.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the accelerometer into the removable token, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works,150 U.S. 164 (1893).
34>Regarding Claim 35, Larson discloses a notification system that is in communication with the control module, and wherein the notification system is configured to generate an alert indication that the door-locking member has been removed from the storage container when the sensor assembly sends the signal to the control module ([0055]), but doesn’t specify alert.
In another embodiment Larson teaches an alert is given as an indication ([0009]).

Claims 4-6 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Fisher (US 2007/0090921).
2>Regarding Claim 4, Larson disclose the sensor assembly 
In the same field of endeavor, Fisher discloses an electronic lock box containing a secure compartment for storing keys to a structure. A sensing system allow the lock box to determine whether the contents of the lock box have been replaced as well as ensuring the correct key or object has been returned. Fisher teaches a system that tracks the removal of keys from a lockbox ([0038]).
Fisher discloses a door sensor to the lock box that includes a magnet ([0068] door sensor 30 can be included in the electronic lock box 5 to determine whether the secure compartment door 36 is open or closed. This door sensor 30, for example, could be a Hall effect device that detects a magnet which is integral to the secure compartment door 36, an electromechanical contact switch (also called a limit switch), or an optical detector that senses a sudden change in ambient light reaching the interior of the secure compartment).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Larson with Fisher using a magnet in order to provide a system with controlled access to homes for sale that is both flexible to serve the real estate professional and secure for the homeowner's peace of mind, as suggested by Fisher ([0003]).
4>Regarding Claim 5, Larson discloses a control module (202 of Fig 4) that is in communication with the sensor ([0054]), and wherein the sensor is configured to send a signal to the control module upon detecting removal of the door-locking member from the storage container ([0054] key may be attached to a removable token that slides into a receptacle area in the key storage area of the lockbox 114. When the token is inserted into the receptacle, the key-sensing circuitry 212 detects the presence of the token. When the key is removed from the key storage area 114).
5>Regarding Claim 6, Larson discloses a notification system that is in communication with the control module, and wherein the notification system is configured to generate an 
In another embodiment Larson teaches an alert is given as an indication ([0009]).
Regarding Claim 31, Larson discloses the sensor assembly 
Fisher discloses a door sensor to the lock box that includes a magnet ([0068]).
31>Regarding Claim 32, Larson discloses a control module (202 of Fig 4) that is in communication with the sensor assembly ([0054]), and wherein the sensor assembly is configured to send a signal to the control module upon detecting removal of the door-locking member from the storage container ([0054] key may be attached to a removable token that slides into a receptacle area in the key storage area of the lockbox 114. When the token is inserted into the receptacle, the key-sensing circuitry 212 detects the presence of the token. When the key is removed from the key storage area 114).
32>Regarding Claim 33, Larson discloses a notification system that is in communication with the control module, and wherein the notification system is configured to generate an alert indicating that the door-locking member has been removed from the storage container when the sensor assembly sends the signal to the control module ([0055]), but doesn’t specify alert.
In another embodiment Larson teaches an alert is given as an indication ([0009])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	EVANS et al. (US 2017/0228954) discloses a method for secure entry to a property or building. One aspect includes an apparatus having a housing and alarm means for triggering a timed alarm upon removal of a receptacle key from the housing. Locking means is included for locking the housing.
b.	Maloney (US 7,005,984) discloses a method using object carriers for tracking keys having a storage receptacle with a tray provided with an array of slots for receiving ID tags bearing touch memory devices. The controller can detect and log the removal and replacement of the carrier in the storage receptacle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MARK S RUSHING/Primary Examiner, Art Unit 2685